PER CURIAM.
No assignments of error have been filed by appellant or appear in the briefs filed. We have so often decided that a failure to comply with the statutory requirement as to assignments of error amounts to a waiver of all errors which are not fundamental, as to render it a work of supererogation to do more than again call attention to these rulings and the imperative requirement of the statute. In the absence of any assignment of error, and none appearing upon the face of the record, the judgment must be affirmed.